NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

BARRY TUCKER,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2763
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan G. Barthle,
Judge.

Barry Tucker, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Clark v.

State, 790 So. 2d 1030 (Fla. 2001); Grant v. State, 770 So. 2d 655 (Fla. 2000); State v.

Cotton, 769 So. 2d 345 (Fla. 2000); Lowry v. Parole and Probation Com'n, 473 So. 2d

1248 (Fla. 1985); Tucker v. State, 206 So. 3d 87 (Fla. 2d DCA 2016) (table decision);

Clark v. State, 779 So. 2d 343 (Fla. 2d DCA 2000); Nelson v. State, 761 So. 2d 452

(Fla. 2d DCA 2000).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.